COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  EDGAR SANCHEZ,                                  §               No. 08-16-00303-CR

                        Appellant,                §                  Appeal from the

  v.                                              §                168th District Court

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                         State.                   §                (TC# 20130D02946)

                                              §
                                            ORDER

       The reporter’s record was due to be filed on January 7, 2017 and none has been filed.
Rachel Simons, Official Court Reporter for the 168th District Court of El Paso County, advised
the Court on January 10, 2017 and January 20, 2017 that Appellant has not made financial
arrangements for the preparation of the reporter’s record.

        Therefore, it is ORDERED that the trial court conduct a hearing in order to determine
whether appellant wishes to continue the appeal and whether appellant is indigent and entitled to
have the record provided at no cost to him. If Appellant wishes to continue with the appeal and
he is not entitled to a free record, the court shall determine whether the record has not been filed
due to the ineffective assistance of counsel.

        The trial court shall forward its findings to the District Clerk of El Paso County, Texas,
on or before February 12, 2017. The District Clerk shall prepare and forward a supplemental
clerk’s record containing the trial court’s findings and forward the same to this Court on or
before February 22, 2017. Further, the trial court’s reporter shall prepare, certify, and file the
record of the trial court proceedings with this Court on or before February 22, 2017.

       The court reporter’s request for extension of time to file the reporter’s record will remain
pending until the findings of the trial court have been filed with this Court.

       IT IS SO ORDERED this 23rd day of January, 2017.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.